     Case 2:20-cv-01761-APG-BNW Document 44
                                         41 Filed 02/09/21
                                                  02/01/21 Page 1 of 3



 1   MARC P. COOK, ESQ.
     Nevada Bar No. 004574
 2   JULIE L. SANPEI, ESQ.
     Nevada Bar No. 005479
 3   COOK & KELESIS, LTD.
     517 South Ninth Street
 4   Las Vegas, Nevada 89101
     Phone: (702) 737-7702
 5   Fax: (702) 737-7712
     E-mail: law@bckltd.com
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10
      LATESHA WATSON,                                  Case No.: 2:20-cv-01761-APG-BNW
11
                            Plaintiff,
12
      v.
13                                                     STIPULATION TO EXTEND
      CITY OF HENDERSON; BRISTOL                       DEADLINE FOR FILING DISCOVERY
14    ELLINGTON; KEVIN ABERNATHY;                      PLAN AND PROPOSED SCHEDULING
      KENNETH KERBY; DEBRA MARCH;                      ORDER
15    RICHARD DERRICK; RICHARD                         (First Request)
      MCCANN; NICK VASKOV; KRISTINA
16    GILMORE; DOES I through X, inclusive,

17                          Defendants.

18          IT IS HEREBY Stipulated, by and between Plaintiff, Latesha Watson, by and through

19   counsel, Marc P. Cook, Esq. of Cook & Kelesis, Ltd.; Defendants, City of Henderson, Bristol

20   Ellington, Kristina Gilmore, Debra March, Nick Vaskov, by and through Richard Gordon of

21   Snell & Wilmer; and Defendants, Kevin Abernathy, Kenneth Kerby, and Richard McCann, by

22   and through Nicholas Wieczork of Clark Hill, PC, that the time within which the parties to

23   submit their Proposed Discovery Plan and Scheduling Order pursuant to F.R.Civ.P. 26(f) be

24   extended fourteen (14) days – until Monday, February 15, 2021.

25          This extension is necessary as a result of the extended briefing schedule that has been

26   established for Defendant’s pending Motions to Dismiss (Doc. 33, 35 and 36), the complexity of

27   the claims at issue, and the volume of documentary evidence in the matter.

28
     Case 2:20-cv-01761-APG-BNW Document 44
                                         41 Filed 02/09/21
                                                  02/01/21 Page 2 of 3



 1          This first request to extend is made in good faith and not for the purpose of delay.
 2              1st day of February, 2021
     DATED this ___                                               1st day of February, 2021
                                                       DATED this _____
 3   COOK & KELESIS, LTD.                              SNELL & WILMER
 4
 5       /s/ Marc P. Cook
     By:________________________________                   /s/ Richard C. Gordon
                                                       By:________________________________
        Marc. P. Cook (NV Bar No. 4574)                   Patrick G. Byrne (NV Bar No. 7636)
 6      Julie L. Sanpei (NV Bar No. 5479)                 Richard C. Gordon (NV Bar No. 9036)
        517 South Ninth Street                            Paul Swenson Prior (NV Bar No. 9324)
 7      Las Vegas, Nevada 89101                           Theresa L. Guerra (NV Bar No. 15235)
        Telephone: (702) 737-7702                         3883 Howard Hughes Parkway, Suite 1100
 8      Facsimile: (702) 737-7712                         Las Vegas, NV 89169
        Attorneys for Plaintiff, Latesha Watson           Telephone: (702) 784-5200
 9                                                        Facsimile: (702) 784-5252
                                                          Attorneys for Defendants City of
10                                                        Henderson, Debra March, Richard Derrick,
                                                          Bristol Ellington, Nicholas Vaskov and
11                                                        Kristina Escamilla Gilmore
12
     CLARK HILL PLLC
13   DATED this 1st day of February, 2021
14
         /s/ Nicholas M. Wieczorek
     By:_________________________________
15      Nicholas M. Wieczorek (NV Bar No. 6170)
        3800 Howard Hughes Parkway, Suite 500
16      Las Vegas, NV 89169
        Telephone: (702) 862-8300
17      Facsimile: (702) 862-8400
        Attorney for Defendants Kevin Abernathy,
18      Richard McCann, and Kenneth Kirby
19
20                                        It is so ORDERED.
21
22                                                _________________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
23
     Submitted by:
24   COOK & KELESIS, LTD.
25
26   By: /s/ Marc P. Cook
        Marc P. Cook, Esq.
27      Attorneys for Defendants
28

                                                Page 2 of 2
Case 2:20-cv-01761-APG-BNW Document 44
                                    41 Filed 02/09/21
                                             02/01/21 Page 3 of 3
